Citation Nr: 1514871	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.

2. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 28, 2012, and 50 percent thereafter.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
	
The Veteran testified at a July 2011 formal hearing at the RO, before a VA Decision Review Officer (DRO hearing). A transcript of the hearing is included in the electronic claims file.

The Veteran requested a hearing before the Board, but subsequently withdrew that request in writing. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Here, in a July 2013 VA psychiatry note, a VA examiner wrote that the Veteran was unemployable due to PTSD. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. The Board has listed the TDIU issue as a separate claim for administrative purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file all outstanding records of VA and private treatment for the Veteran's PTSD and hip disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding private treatment records.

2. After obtaining all outstanding records, provide access to the Veteran's electronic claims file to the VA examiner who provided the December 2011 VA hip examination or another qualified examiner. 

After a review of the claims file, the examiner must specifically state whether the Veteran had an arthritic disorder (i.e. degenerative joint disease of the hips as diagnosed in April 2008) during the pendency of the appeal (i.e. since the filing of the claim for service connection in May 2008). If so, after a review of all evidence, both lay and medical, the examiner must opine whether it is at least as likely as not that the Veteran's diagnosed arthritic disorder is related to service or any incident of service, to include the claimed "hard landing" after a jump from a helicopter in Vietnam. 

If the examiner is unable to provide an opinion requested by this Remand, he or she must so indicate and explain why. 

3. Schedule the Veteran for a VA to determine the current severity of his service-connected PTSD. The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. All findings should be described in detail and all necessary diagnostic testing performed. In so doing, the examiner should particularly note the July 2013 VA psychiatry note in which a VA examiner opined that the Veteran was unemployable due to his PTSD. 

4.  If necessary, refer the claim for a total disability rating for compensation based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.

5. Thereafter, readjudicate the claims on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




